DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Status of Claims
	Applicant’s amendment filed 01/25/2021 has been entered. Claims 1 and 5 have been amended, and no additional claims have been cancelled or added. Accordingly, claims 1-5 and 7-19 are pending and are under examination.
	The amendment to claim 5 renders the 112(b) rejection moot, which is hereby withdrawn.
	The applicant’s amendment to claim 1 has necessitated a new grounds of rejection: Specifically, previous claim 1 stated “a. cladding a first metal and a second metal into a first layer together with a second layer”, which was interpreted such that there can be two metals in the first layer (see “Claim Interpretation” section in Non-Final Rejection mailed 08/05/2020). However, the amended claim language is such that the first layer comprises only one metal. It is noted that due to the open-ended “comprising” language in the preamble, the first layer does not exclude other metals from being present.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 13-14, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takeuchi (US 4354301 A).
	Regarding claim 1:
	Takeuchi teaches a method for manufacturing a stripe-patterned metal plate or composite material using plural kinds of metal sheet blanks having different colors (Abstract) for decorations/ornaments (col. 1, lines 21-28), wherein the plural kinds of metal sheet blanks meets the claimed “metal components” and “first metal and a second metal”. In one example, the two metals are steel and copper (col. 10, lines 11-20 and lines 26-30). Other specific metals which can be used include “mild steel, Ni, Ni alloy, Al, Al alloy, Ti, Ti alloy, cupro-nickel, Monel metal, nickel silver, Ag, Ag alloy and others are applicable for metal material from which white colour is generated. Au, Au alloy, brass, aluminum bronze and other are for red coloured metal material and Cu, Cu alloy and others are for yellow coloured metal material” (col. 9 line 66 – col. 10 line 5).
The metal sheets of the layer structure are bonded to each other directly and metallurgically in a solid state to provide a layer-structured plate (Abstract), (Figs. 8-9), which meets steps “b”-“d” of claim 1. As can be seen in Fig. 9, the top (i.e. “second”) layer has a plurality of metal components constituting the stripes. 
The layer-structured plate is cut in a direction along a face extending at a predetermined angle to a layer face thereof to provide at least one thin metal plate intermediate, which meets the broadest reasonable interpretation of the claimed “selective removal process” of step “e” of 
Takeuchi teaches that “it is possible to manufacture a clad plate 10 with the stripe-patterned metal plate or composite material C securely located thereon as a cladding material, said stripe-patterned metal plate C being manufactured in the above described Examples 1 to 6. Cladding is effected in such a manner that the stripe-patterned metal plate in Example 1 is placed on a matrix plate D of JIS SUS 304 stainless steel and the layer assembly of the metal plates is subjected to rolling” (col. 10, lines 11-20 and lines 26-30). This embodiment is represented by Fig. 9, which comprises the composite C on top of the matrix plate D. Because the base plate only has one metal in claim 1, the 304 stainless steel in the matrix plate D is analogous to the claimed “first metal”, and the copper is analogous to the claimed “second metal”
In Example 1, the composite (“second”) layer comprises 304 stainless steel and oxygen-free copper (col. 5 line 59 – col. 6 line 21). Thus, as discussed above, the composite material C, when placed on matrix plate D, would have an alternating pattern of 304 stainless steel and copper on the top layer and a single layer of 304 stainless steel on the bottom layer.
Regarding the claim preamble of “…for creating electrical terminal connectors for batteries” it is noted that this is a statement of intended use. To satisfy an intended use limitation which is limiting, a prior art structure which is capable of performing the intended use as recited in the preamble meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997 (MPEP 2111.02 II.). In the instant case, the layer-structured plate of Takeuchi would be capable of connecting to terminals for batteries and function as a conductive 
Regarding the “first metal matches metal of an anode and the second metal matches metal of a cathode”, because the anode and cathode materials are not specified, the anode and cathode materials are broad so as to encompass the above-described metals, many of which are known in the art as commonly being used as anodes and/or cathodes . 
Regarding the “in order to create electrical connections for the at least one metal component of the first metal with the anode and the at least one metal component of the second metal with the cathode” limitation in step “e”, even though the above product is used for decorative/ornamental purposes, it is reasonably expected that after cutting (“selective removal process”), the striped-plate formed from cladding would be result in creation of electrical connections, because an electrical connection simply needs to be electrically conductive and provide an electrically conductive contact surface(s) on which to connect. It is further noted that the claim does not actually require connecting to any particular anode and/or cathode.
Regarding claims 13:
Takeuchi teaches the rejection as applied to claim 1 above; as can be seen in Fig. 9, the top (“second”) layer has a plurality of metal sheet blanks, in an alternate order or in a predetermined order of arrangement (col. 4, lines 34-40). Because the sheet blanks alternate, this means that each metal sheet blank would be in between two sheet blanks of the alternate metal, which meets claim 13.
Regarding claim 14:
Takeuchi teaches the rejection as applied to claim 1 above, and further teaches bonding the layer structure via cold rolling (col. 2 line 49 – col. 3 line 2).
Regarding claim 19:
Takeuchi teaches the rejection as applied to claim 1 above. As can be seen in Fig. 9, matrix plate “D” comprises the majority of the thickness.


Claims 1-3, 7-9, 13-14, and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Willis et al. (US 20110206943 A1; of record).
Regarding claims 1-3 and 13-14:
Willis teaches creating a composite structure from aluminum and copper using several substructures made from either aluminum or copper, and then performing solid phase bonding [0049],[0053],[Fig. 10A], in order to create a single product [0050] [Fig. 10B]. Aluminum and copper are both metals which are different from each other, which meets the metal components limitation of step a of claim 1 and claim 3 (it is noted that the claimed first layer does not exclude more than one type of metal or metal component from being used; thus, for claim 3 and claim 1 with respect to Willis, aluminum and copper can each either be the first or second metal and meet the claims).
Willis teaches that when bonding packs of cells for lithium ion batteries, cathode materials are most commonly aluminum, and copper (or copper alloys) are most commonly anode materials [0053]. When electrically joining the anode and cathode of a lithium ion battery cell, a bus bar or strap made of two different materials utilizing the products and methods of the subject invention is advantageous [0053]. Although not explicitly stated, it is understood that the purpose of using the two different materials in each connector is to match the materials of the cathode and anode. This would necessarily prevent galvanic corrosion, which is corrosion that claim 2. It is also noted that the limitation in claim 2 depends from claim 1, which does not actually require performing the step of creating electrical terminals. Rather, claim 1 states “in order to create electrical connections…”, which is a statement of intended use. Thus, making electrical connections without galvanic corrosion (as claimed) is a contingent limitation (MPEP 2111.04 II).
Figs. 10A-10B represent one embodiment; however, Willis states that “Only second structure 140 is shown provided in multiple layers 140a and 140b, stacked on top of each other. However, each structure may be provided in multiple layers to create the first and second geometric profiles” [0049]. In this example, each of the copper structures 120 and 170 in Fig. 10A would be provided in multiple layers. If structures 120 and 170 were in multiple layers, then each layer would comprise at least a first metal (copper) component and at least a second metal (aluminum) component, which meets the first and second layers comprising first and second metals and metal components limitations of steps b and c of claim 1. Because aluminum is inlayed within the copper in Figs. 10A-10B, copper is interpreted as the first metal, and aluminum is interpreted as the second metal.
As can be seen in Fig. 10A, aluminum (second metal) is encased by a plurality of copper components (first metal), which meets claim 13.
Regarding the “inlay” limitation of step c of claim 1, as can be seen from Figs. 10A-10B, the aluminum (second metal) is bonded within the copper structures, which meets the broadest reasonable interpretation of “inlay”.
Regarding the “cladding” limitation in step d of claim 1 and claim 14, Willis teaches solid phase bonding via rolling: only the pressure and resulting heat created from the force of the 
Regarding the “selective removal process” in step e of claim 1, Willis teaches a slitting step S8 (Fig. 8; [0043]) to achieve desired dimensions of a composite product for a given final application (also see [0006]). Furthermore, the cutting step as described in [0034] along axis M’-M’ (Fig. 10B) would also meet the broadest reasonable interpretation of “a selective removal process” because the cutting step would selectively remove one half of the structure from the other half of the structure. With regard to the “in order to create electrical connection…” limitation in step e of claim 1, it is reasonably expected that after cutting into two halves as described in [0034], the resulting product would have an aluminum cathode and a copper anode, which would function as electrical connections matching the cathode and anode of battery cells [0053], because an electrical connection simply needs to be electrically conductive and provide an electrically conductive contact surface(s) on which to connect. It is further noted that the claim does not actually require connecting to any particular anode and/or cathode.
Regarding claim 7:
Willis teaches the method as applied to claim 1 above. As can be seen in Fig. 10B, the interface of the aluminum and copper, such as at the top half of the structure, has a stepped pattern with a single step. The bottom half also as a stepped pattern, with a single step.
Regarding claim 8:
Willis teaches the method as applied to claim 7 above. Willis states that “Only second structure 140 is shown provided in multiple layers 140a and 140b, stacked on top of each other. However, each structure may be provided in multiple layers to create the first and second geometric profiles” [0049]. In this example, each of the copper structures 120 and 170 in Fig. 
Regarding claim 9:
Willis teaches the method as applied to claim 8 above. As discussed above, each of the copper components (first metal) are part of each of a top and a bottom layer. As can be seen in embodiment represented by Fig. 10B, the top and bottom layers are symmetrical. In this embodiment, the copper (first metal) surround the aluminum (second metal).
Regarding claim 17:
Willis teaches the method as applied to claim 1 above, and further teaches using solid phase bonding which avoids brittle intermetallic phases [0042].
Regarding claim 18:
Willis teaches the method as applied to claim 1 above, and further teaches cleaning and brushing [0041] (meets the claimed “cleaned” and “processed”) limitation before mating (i.e. “cladding”) (Fig. 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10-12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Willis et al. (US 20110206943 A1; of record).
Regarding claims 10-12:
Willis teaches the method as applied to claim 9 above. Willis does not explicitly teach a third layer oriented above a second layer, the third layer comprising a plurality of metal components.
While only two layers 140a and 140b are illustrated here, the subject invention proposes that a plurality of layers may be layered on top of one another. Alternatively, or in combination with multiple layers, the structures may be provided in sections and pieced together to achieve a desired geometrical profile and corresponding composite structure (not shown)” [0050], which meets claim 10. Considering that each of the metals in each layer, including a third layer (which is obvious, as discussed above), can be formed from a plurality of structures, one of ordinary skill in the art would find it obvious to form a third layer comprising metal components of the first metal, which meets claim 11. In addition, If said third layer were to be formed, it would be formed such that the aluminum (second metal) would be formed from three components (rather than two – [0050]), and would be oriented such that the aluminum (second metal) components are on top of one another (see Fig. 10A, for example: 140a is oriented above 140b).
Regarding claim 19:
Willis teaches the method as applied to claim 1 above.
Willis does not explicitly teach that the first layer comprises a majority of thickness of the electrical terminal connector. However, Willis recognizes that the prior art teaches that a first layer can comprise a majority of the thickness. As discussed in the rejection of claim 1 above, copper is analogous to the “first metal” in Willis; as can be seen from Fig. 2B, copper comprises the majority of the thickness (also see [0006] of Willis). Thus, one of ordinary skill in the art 

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Willis et al. (US 20110206943 A1; of record) as applied to claim 2 above, in view of Oda et al. (US 20150086867 A1; of record), hereinafter “Oda ‘867”.
Regarding claim 4:
Willis teaches the method as applied to claim 2 above, but is silent regarding the selective removal process comprising boring apertures in the cladded material.
Oda ‘867 teaches an overlay clad plate material including a first layer made of Al or Al alloy and a second metal layer made of Cu or Cu alloy (Abstract).

    PNG
    media_image1.png
    495
    712
    media_image1.png
    Greyscale
In one embodiment, Oda ‘867 teaches that a concave portion 1083 is formed on the surface 8a, and is substantially circularly formed, and is formed by partially removing (cutting) an upper portion of the Al layer [0156], [Fig. 23], which is the definition of boring.

It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to combine the teachings of Willis with the boring method of Oda, as doing so would result in ensuring high bond strength between the multi-metal layered product.
Regarding claim 5:
Willis and Oda ‘867 teach the method as applied to claim 4 above, but are silent regarding the claimed aperture boring limitation.
Oda ‘867 teaches that a concave portion 1083 is formed on the surface 8a, and is substantially circularly formed, and is formed by partially removing (cutting) an upper portion of the Al layer [0156], [Fig. 23]
Oda ‘867 teaches boring by removing a strip section of metal, by cutting away groove 83 from the aluminum layer 80, and an upper portion of copper layer 81 [0077], [Fig. 7], [Fig 23]; thus, the groove is cut through both the first metal (entirely) and the second metal (partially). 
Oda ‘867 teaches that the bore is cut though the aluminum top layer 1080a (first metal) with a larger diameter than the copper layer (second metal) below it (1084a, 1084b) [0154]-[0157].

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Willis et al. (US 20110206943 A1; of record), as applied to claim 1 above, and further in view of Yokota et al. (US 20170054131 A1; of record).
Regarding claims 15-16:
Willis teaches the method as applied to claim 1 above but is silent regarding the cladding further comprising two different metals with a third metal that is different that the first and the second metals.
Yokota teaches a battery terminal made of a clad material, wherein the first metal layer is an Al-based alloy, the second layer is a Cu-based alloy, and a third metal layer is an Ni-based alloy [Abstract]. 
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to combine the three different metal layer combination of Yokota with the method of Willis, because Ni allows for advantageously absorbing laser wavelengths more effectively as compared to Cu, which allows for improved laser weldability [0071], and therefore improved bonding between the layers.
Regarding claim 17:
Willis is silent regarding performing annealing.
Yokota teaches performing diffusion annealing to increase the bonding strength between the layers, such as between the Al layer (first metal) and the Cu layer (second metal) [0081]. With regard to “the annealing fails to create detrimental intermetallic phases” limitation, it is understood that because the bond strength is increased, that detrimental intermetallic phases would not be formed. This is also discussed in the page 7 of the Final Rejection mailed 02/05/2020 – Al-Cu intermetallic phases are very weak, and one of ordinary skill in the art 
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to combine the diffusion annealing step of Yokota with the process of Willis, as doing so would increase the bonding strength between each layer. 

Response to Arguments
Applicant’s arguments filed 01/25/2021 (see pages 9-13) with respect to the rejection(s) under Ehlers have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of the amendment to the independent claim, which has necessitated a new grounds of rejection, and in upon further search and consideration of the prior art.
The arguments with respect to Willis (see pages 13-14 of arguments) are respectfully not found persuasive. Specifically, Willis states that “Only second structure 140 is shown provided in multiple layers 140a and 140b, stacked on top of each other. However, each structure may be provided in multiple layers to create the first and second geometric profiles” [0049]. In this example, each of the copper structures 120 and 170 in Fig. 10A would be provided in multiple layers. The previous reliance of Willis was limited to the embodiment in Figs. 10A-10B which appeared to disclose a single layer, however, the remainder of the disclosure of Willis teaches that multiple layers may be formed from a plurality of structures.
	The applicant has not specifically pointed out the deficiencies with regard to Oda and Yokota (see second paragraph on page 14 of arguments), thus, the arguments are not found persuasive.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Oda et al. (20140099543 A1) discloses a negative electrode terminal for a battery in which a first metal layer and a second metal layer hardly separate from each other is provided by inhibiting an intermetallic compound from being formed between the first metal layer and the second metal layer. This negative electrode terminal (8) for a battery is composed of a clad material formed by bonding a first metal layer (80), made of Al, including a first region connected with a battery terminal connecting plate and an adjacent second region on the same surface side as the first region and a second metal layer (81), made of Ni (Abstract), (Figs. 4-9).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADIL A. SIDDIQUI/Examiner, Art Unit 1735                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731